Citation Nr: 0529655	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-34 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned in July 2005, a transcript of which is of record.  
Further, the veteran submitted additional VA medical records 
in conjunction with this hearing and in the weeks thereafter, 
and it was asserted at the hearing and in a subsequent 
statement that he was waiving initial consideration of this 
evidence by the RO.  See 38 C.F.R. § 20.1304.

The Board acknowledges that the veteran also perfected an 
appeal to an April 2002 rating decision's denial of his claim 
of entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
However, his TDIU claim was subsequently granted by a 
February 2003 rating decision, effective October 9, 2002.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
In view of the foregoing, this issue has been resolved and is 
not on appeal before the Board.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record does not support a conclusion that the veteran 
engaged in combat while on active duty.

3.  Although the medical evidence reflects that the veteran 
has a competent medical diagnosis of PTSD, there is no 
credible supporting evidence to corroborate his report of in-
service stressors upon which this diagnosis was based.
CONCLUSION OF LAW

Service connection is not warranted for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2005); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91 (1993); 
VAOPGCPREC 12-99 (October 18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the record reflects that the RO sent preadjudication 
notice to the veteran by correspondence dated in April 2003, 
which was clearly before the May 2003 rating decision that is 
the subject of this appeal.  Granted, this correspondence is 
brief, and, in essence, only requested that the veteran 
submit recent treatment records for the claimed condition(s).  
However, the record also reflects that the veteran was aware 
of the evidence required to submit in support of his claim.  
See Mayfield, supra.  First, the record reflects that he had 
been provided with detailed correspondence regarding VA's 
duties to assist and notify in November 2001 and March 2002 
in conjunction with previous service connection claims.  This 
correspondence specifically addressed the requirements for a 
grant of service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, even though this 
correspondence was not specifically in conjunction with the 
veteran's PTSD claim, it did fully comply with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Thus, it notified the veteran of the general provisions of 
the VCAA.

The Board further notes that the veteran himself submitted a 
completed PTSD Questionnaire as part of his initial claim in 
January 2003.  As such, it reflects the veteran was aware of 
the necessity of a verified stressor.  In addition, the 
statements submitted on behalf of the veteran by his 
representative, particularly those dated in January 2003 and 
June 2005, indicates that the representative was fully aware 
of the elements necessary for a claim of service connection 
for PTSD, as well as relevant caselaw.  Moreover, the veteran 
has been provided with a copy of the appealed rating decision 
and the November 2003 Statement of the Case (SOC) which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the July 2005 hearing, and it does not appear he 
has identified the existence of any relevant evidence that 
has not been obtained or requested by the RO.  The Board 
acknowledges that the veteran's service personnel records, to 
include a DD Form 214, are not on file.  However, the RO did 
request these records from the National Personnel Records 
Center (NPRC) who responded that it had conducted an 
extensive and thorough search of the records among their 
holdings, but they were unable to locate the veteran's 
records, and they concluded that either the records do not 
exist, that NPRC does not have them, or that further efforts 
to locate them at the NPRC would be futile.  Moreover, the RO 
requested that the veteran submit any such records, but he 
responded in March 2005 that he did not have a copy of these 
records, and wanted VA to proceed with his appeal.  thus, the 
Board must conclude that these records have been lost, and 
that additional efforts to locate them are not warranted 
based on the facts of this case.  The Board acknowledges 
that, in such situations, it has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule .  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992);  O'Hare v. Derwinski , 1 Vet. App. 
365, 367 (1991).  In addition, for the reasons stated below, 
the Board finds that the veteran has not provided sufficient 
details regarding his purported stressors, including specific 
dates and locations, which would warrant a request for 
verification through the United States Armed Services Center 
for Research of Unit Records (USASCRUR) and/or other official 
sources.  The Board further notes that the veteran has been 
accorded an examination in conjunction with this appeal.  As 
the record reflects that the resolution of this case is based 
upon whether there is a verified stressor(s), no additional 
medical examination or opinion appears to be warranted.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
appellant's contentions, including those presented at the 
July 2005 Board hearing; the veteran's service medical 
records; and post-service medical records which cover a 
period from 1978 to 2005.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Initially, the Board notes that the medical records contain 
diagnoses of acquired psychiatric disorder(s) other than 
PTSD.  Additionally, service connection was previously denied 
for a nervous condition in December 1979, and for 
schizophrenia by an April 1981 rating decision.  However, the 
May 2003 rating decision which is the subject of this appeal 
only addressed whether service connection was warranted for 
PTSD, and did not address whether it was warranted for any 
other type of acquired psychiatric disorder.  Thus, the only 
issue over which the Board currently has jurisdiction is 
service connection for PTSD.

The medical treatment records do indicate that the veteran 
has a current diagnosis of PTSD.  Nevertheless, he was not 
diagnosed with this disability, nor any other acquired 
psychiatric disorder during his active service.  Granted, he 
was found to have a passive aggressive personality disorder, 
but congenital or developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Further, his psychiatric 
condition was clinically evaluated as normal on his service 
examinations.  Although the post-service medical records show 
treatment for psychiatric problems since 1978, he was 
initially diagnosed with schizophrenia as shown by an October 
to November 1978 report of VA hospitalization.  Moreover, in 
an October 2003 addendum to a July 2003 VA psychiatric 
examination, the examiner noted that the claims file had not 
been available for review at the time of the original 
examination, but that he had since reviewed the claims file 
along with his handwritten notes of that evaluation as well 
as the final dictated report.  After summarizing relevant 
findings in the claims file, the examiner stated that, in 
conclusion, the diagnosis of PTSD may be upheld based on 
clinical records describing the onset and development of this 
disorder commencing around January 2003.  (Emphasis added).  
There were no prior treatment records showing reports of PTSD 
symptom complaints.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).

In addition, the examiner found that the veteran's 
inconsistency in reporting of onset of nightmares and 
severity of cognitive decline did not appear credible and 
reliable information.  The examiner also opined that the 
impairments affecting the veteran may be attributable to his 
history of schizophrenia, which was long-standing, although 
it was reasonable to suppose that an onset of PTSD in early 
2003 was contributing an additional degree of impairment that 
could not be conclusively estimated based on the 
unreliability of the veteran's reporting of his symptoms and 
cognitive deficits, and that it was possible his reports of 
PTSD were exaggerated at least to some degree as well.

In light of the foregoing VA examiner's findings, it appears 
the veteran may not actually have a valid diagnosis of PTSD 
as his description of his purported symptomatology has been 
found to be inconsistent and unreliable.  As such, he may not 
actually have the disability for which he is seeking service 
connection.  The Court has long held that in the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
However, even if the Board were to concede that the veteran 
has a valid medical diagnosis of PTSD attributed to his 
account of what occurred during service, his claim would 
still be denied due to the lack of a verified stressor.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

The Court has held the just because a physician or other 
health professional accepted the veteran's description of his 
active service experiences as credible and diagnosed the 
veteran as suffering from PTSD does not mean the Board is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept a veteran's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  The primary issue in this case is whether the 
veteran has presented credible supporting evidence that the 
claimed stressors occurred.

The veteran essentially contends that he has PTSD due to 
having engaged in combat while on active duty in the Republic 
of Vietnam.  He described these experiences in both the 
January 2003 PTSD Questionnaire, and at his July 2005 
hearing.  In addition, he testified that his military 
occupational specialty was that of an infantry ground soldier 
or foot soldier.  However, he only provided a general 
description of these incidents, and did not provide specific 
dates, locations, etc., regarding these purported stressors.  
Rather, it has been asserted that he is entitled to the 
benefit provided to combat veterans under 38 U.S.C.A. 
§ 1154(b) with respect to what occurred during military 
service.

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

The NPRC has confirmed that the veteran had active service in 
the Republic of Vietnam from August 1970 to January 1971.  
However, a thorough review of the evidence that is on file, 
to include the service medical records, do not do not reflect 
that the veteran "personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99 
(Emphasis added.)  Moreover, the record does not indicate he 
received any awards or citations, such as a Purple Heart or 
Combat Action Ribbon, which would confirm that he engaged in 
combat while on active duty.  The Board acknowledges that an 
April 1970 service examination found the veteran to be 
physically qualified as a candidate for parachute jump and 
initial diving training.  However, service medical records 
dated in September 1970, approximately 16 days after the date 
the NPRC certified as the beginning of his service in 
Vietnam, reflect that he was sent for psychiatric evaluation 
by his company because he refused to return to the bush, that 
he reported he became very anxious and was unable to tolerate 
the strain, and that he "blacks out and hears things" for 
the last 8 days.  He was diagnosed with a passive aggressive 
personality disorder, and was not psychotic.  These records 
contain no mention of the veteran actually have personally 
engaged in combat.  Rather, his refusal to go into the bush 
after only a few days of service in Vietnam is evidence 
against such a determination.

The Board acknowledges that its efforts to verify whether or 
not the veteran engaged in combat while on active duty is 
frustrated, in part, due to the fact that, as noted above, 
his service personnel records appear to have been lost and 
all efforts to obtain these records have been unsuccessful.  
Moreover, the Board acknowledges that the veteran is not at 
fault for the loss of these records.  Nevertheless, without 
confirmation that the veteran personally engaged in combat 
with the enemy during active service, he is not entitled to 
the benefit provided by 38 U.S.C.A. § 1154(b).  Further, the 
rule of resolving all reasonable doubt in favor of the 
claimant does not provide any assistance to the veteran on 
this matter.  The regulation specifically states that "[b]y 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
38 C.F.R. § 3.102.  Simply put, without confirming evidence 
of combat, any determination that the veteran is entitled to 
the benefit provided by 38 U.S.C.A. § 1154(b) would be based 
on nothing more than speculation, which is not permitted 
under the law.  

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

The Board finds that there is no independent evidence to 
verify the veteran's account of any of the alleged in-service 
stressors.  As there is no corroborating evidence, service 
connection is not warranted for PTSD.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors, to include those that happened to his 
entire unit.  Further, the fact that his September 1970 
service medical records indicate that he refused to return to 
the bush indicates he did not participate in such activities 
with his unit.  Moreover, as indicated above, a review of his 
statements and hearing testimony reflects that he did not 
provide specific dates, locations, etc., regarding his 
purported in-service stressors.  Thus, he has not provided 
the type of specific details which would warrant research 
through the USASCRUR.  See Fossie v. West, 12 Vet. App. 1 
(1998).

In summary, the Board has concluded that the veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent verification of his reported in-
service stressor, as required for service connection for PTSD 
to be granted.  38 C.F.R. § 3.304(f).  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for PTSD, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


